IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 159 MM 2020
                                           :
                     Respondent            :
                                           :
                                           :
             v.                            :
                                           :
                                           :
BENJAMIN F. DAVIS,                         :
                                           :
                     Petitioner            :


                                   ORDER



PER CURIAM

     AND NOW, this 27th day of January, 2021, the Application for Appointment of

Counsel is DENIED.